DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant’s specification references Figures 1-16, but no drawings have been submitted. Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
For reference MPEP 601.01(d), III. A. is included:
A.    Application Entitled to a Filing Date
If an application filed without all of the pages of the specification is entitled to a filing date, the examiner should notify applicant of the omission in the next Office action and require applicant to do one of the following:
(A) accept the application, as filed, without all of the page(s) of the specification;
(B) file any omitted page(s) and a petition under 37 CFR 1.182  with the petition fee set forth in 37 CFR 1.17(f), requesting the date of submission of the omitted page(s) as the application filing date. For applications filed before September 16, 2012, the omitted pages must be accompanied by an oath or declaration in compliance with pre-AIA  37 CFR 1.63   and pre-AIA  37 CFR 1.64  referring to the omitted page(s); or
(C) file a petition under 37 CFR 1.53(e)  with the petition fee set forth in 37 CFR 1.17(f)  alleging that the page(s) indicated as omitted was in fact deposited with the USPTO with the application papers, including any and all evidence supporting the allegation. See MPEP § 503. The petition fee will be refunded if it is determined that the page(s) was in fact received by the USPTO with the application papers deposited on filing. 
If applicant is willing to accept the application, as filed, without all of the page(s) of the application (item A above), an amendment of the specification is required to renumber the pages of the application consecutively and to cancel any incomplete sentences caused by the absence of the omitted page(s). The amendment should be submitted in response to the Office action.
If an application was filed on or after September 21, 2004, and contains a claim under 37 CFR 1.55  for priority of a prior-filed foreign application, or a claim under 37 CFR 1.78  for the benefit of a prior-filed provisional, nonprovisional, international, or international design application that was present on the filing date of the application, and the omitted portion of the specification was inadvertently omitted from the application and is completely contained in the prior-filed application, applicant may submit an amendment to include the inadvertently omitted portion of the specification pursuant to 37 CFR 1.57(b). The amendment should be submitted in response to the Office action and must comply with 37 CFR 1.57(b)  and 37 CFR 1.121. See MPEP § 217.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-23, 25-26, 30, 32, and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenny (EP 3243747 A1).
For claim 19, Fenny discloses a vertical take-off and landing modular aircraft Fig. 1A for transporting people and/or loads within 128, wherein the aircraft comprises: - a flight module 102, 106 and other components below 124 comprising a plurality of drive units  at least two of 132 arranged on a supporting framework structure on 106 and 102, each drive unit comprising an electric motor electric motor 132 and one propeller 120 operatively connected to the electric motor; - a transport module 126, 128 comprising a conveying pod Fig. 11 and a connecting device 124 for connecting the conveying pod with the flight module, the connecting device comprising a longitudinally extended shaft 124 extending longitudinally, one end of which connects to the conveying pod connection between 124 and 126, labeled as 1008 in Fig. 11; and - a coupling device interface 1006 for connecting the flight module to another end of the longitudinally extended shaft of the transport module connects 124 to 122.
For claim 20, Fenny discloses the aircraft of claim 19, wherein the aircraft further comprises one or more air guiding devices Para 0026, lines 49-51: “one or more control surfaces may include one or more air foils, winglets, elevators or ailerons”.
For claim 21, Fenny discloses the aircraft of claim 20, wherein the flight module and/or the transport module comprises the one or more air guiding devices transport module comprises winglets 134
For claim 22, Fenny discloses the aircraft of claim 20, wherein an angle of incidence B of the one or more air guiding devices is variable Para 0026, lines 53-55: “Note that the one or more airfoils or winglets can be retractable, removable, stowable or variable swept”.
For claim 23, Fenny discloses the aircraft of claim 19, wherein the flight module comprises a central unit 122.
For claim 25, Fenny discloses the aircraft of claim 19, wherein the supporting framework structure of the flight module comprises framework struts 106 and 102 connected to each other at node points 108 and wherein a number of drive units are arranged outside of the node points motors 132 located on struts, and not on nodes.
For claim 26, Fenny discloses the aircraft of claim 19, wherein a number of drive units of the flight module are arranged concentrically around a center axis of the flight module Fig. 1A: arranged on 102.
For claim 30, Fenny discloses the aircraft of claim 19, wherein the shaft of the connecting device is substantially rotationally symmetrical shaft 124 is rotational symmetrical and/or wherein the conveying pod of the transport module is rotatably asymmetrical and/or substantially drop-shaped.
For claim 32, Fenny discloses the aircraft of claim 19, wherein a tilt angle a of the flight module is variable during transition to horizontal flight, Fig. 6B.
For claim 37, Fenny discloses the aircraft of claim 19, wherein the aircraft further comprises a control unit Col 8, lines 15-16: “A controller is coupled to each of the hydraulic or electric motors 132, and one or more processors are communicably coupled to each controller that control an operation and speed of the plurality of hydraulic or electric motors 132”.
For claim 38, Fenny discloses the aircraft of claim 37, wherein, the control unit is arranged and designed to output a control signal to switch the drive units on or off Col 8, lines 15-16: “A controller is coupled to each of the hydraulic or electric motors 132, and one or more processors are communicably coupled to each controller that control an operation and speed of the plurality of hydraulic or electric motors 132” and/or to open or close the coupling device and/or to set a tilt angle a of the flight module and/or to set an angle of incidence B of one or more air guiding devices comprised in the aircraft.

Claim(s) 19, 24, 29, 31, 33-34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senkel (US 20150012154 A1).
For claim 19, Senkel discloses a vertical take-off and landing modular aircraft Fig. 4 for transporting people and/or loads within 10, wherein the aircraft comprises: - a flight module components above point 12 comprising a plurality of drive units motors 3 arranged on a supporting framework structure 1, each drive unit comprising an electric motor electric motor 3 and one propeller 2 operatively connected to the electric motor; - a transport module 10 comprising a conveying pod 10 and a connecting device vertical strut above point 12 for connecting the conveying pod with the flight module, the connecting device comprising a longitudinally extended shaft strut above 12, one end of which connects to the conveying pod at pivot point 12; and - a coupling device connection of vertical strut above 12 to horizontal struts extending at the bottom of 7 for connecting the flight module to another end of the longitudinally extended shaft of the transport module.
For claim 24, Senkel discloses the aircraft of claim 19, wherein the flight module and/or the transport Module further comprises a charging module Para 0086: “For example, the range extender 5' according to FIG. 7 can also be used in the construction according to FIG. 6, in order to charge the energy accumulators 5 in that construction”.
For claim 29, Senkel discloses the aircraft of claim 19, wherein the shaft strut above point 12 of the connecting device is designed in an elongated fashion to create a safety height clearance of the coupling device above the conveying pod the strut is elongated such that the coupling device has clearance from the propeller 13.
For claim 31, Senkel discloses the aircraft of claim 19, wherein the coupling device is designed as an articulated coupling device Para 0080: “The cockpit or cabin 10 is suspended with articulation on the frame structure 1 at reference symbol 12”.
For claim 33, Senkel discloses the aircraft of claim 19, wherein the supporting framework structure and/or the central unit and/or a number of the drive units comprises components which are made of fiber-reinforced composite or consist of fiber-reinforced composite Fig. 9; Para 0093: “the blade roots 22 can be made from a fiber composite material”.
For claim 34, Senkel discloses the aircraft of claim 19, wherein the transport module comprises fiber composite material or is made of fiber composite material Para 0093: “Advantageously, the propellers are constructed with a fiber-reinforced plastic material”; propeller of drive unit 13 on transport module.
For claim 36, Senkel discloses the aircraft of claim 33, wherein the fiber composite material comprises unidirectionally arranged reinforcing fibers Para 0093: “To set the elasticity in the area of the blade roots in a selective way, only unidirectional fibers are used there”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenny in view of Shibao (JP 2014240242 A).
For claim 27, Fenny discloses the aircraft of claim 19, but fails to disclose that rotors of the propellers of some number of the drive units have different diameters.
However, Shibao teaches a VTOL aircraft with a plurality of drive units wherein the rotors of the propellers of some number of the drive units have different diameters Fig. 3B: diameter of inner propellers larger than diameter of outer propellers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fenny by having rotors of the propellers of some number of the drive units have different diameters as disclosed by Shibao. One of ordinary skill in the art would have been motivated to make this modification to provide different dynamics for different phases of flight or for different control purposes such as providing lift with larger propellers and control with smaller propellers: “The inner rotor units (RU1 1 to RU1 4) were mainly operated, and the attitude control of the airframe was mainly performed by operating the outer rotor units (RU21 to RU24)” (Shibao, Abstract).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senkel in view of Achtelik (US 20110017865 A1).
For claim 28, Senkel discloses the aircraft of claim 19, but fails to disclose that the supporting framework structure of the flight module comprises framework struts, all or some of which have a hollow profile.
However, Achtelik teaches a VTOL aircraft with a supporting framework structure comprising framework struts, all or some of which have a hollow profile Para 0038: “The girder and strut elements can be formed from lightweight materials such as aluminum, magnesium, or carbon fiber materials, or similar. These elements preferably comprise at least one sectional beam or hollow beam”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Senkel by constructing the framework with a hollow profile as disclosed by Achtelik. One of ordinary skill in the art would have been motivated to make this modification since “This serves firstly to save weight. Secondly, in the hollow spaces within the elements it is possible to accommodate for example a cable duct, power electronics, control electronics, a power supply and/or motors to drive the rotors.” (Achtelik, Para 0039).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senkel in view of Barrett (US 20160023759 A1).
For claim 35, Senkel discloses the aircraft of claim 33, but fails to disclose that the fiber composite material comprises textile reinforcing elements.
However, Barrett teaches a VTOL aircraft with textile reinforced elements Para 0063: “In some embodiments, the sheet 118 may be made of or include a metal, metal alloy, polymer, composite, carbon fiber, textile, other material, or combinations thereof”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Senkel by using textile reinforced elements as disclosed by Barrett. One of ordinary skill in the art would have been motivated to make this modification to provide a material with the strength to weight necessary for the predicted loads since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        




/MICHAEL H WANG/Primary Examiner, Art Unit 3642